Exhibit 10.15

 

LOGO [g67371g67371x1.jpg]         Sunoco Logistics Partners L.P.           1801
Market Street           Philadelphia, PA 19103-1699

 

November 13, 2003

 

Mr. Jeffrey W. Wagner

2221 Buttonwood Road

Berwyn, PA 19312

 

Dear Jeff,

 

This is to confirm that your employment with Sunoco Logistics Partners L.P. will
be terminated as of Friday, December 5, 2003.

 

Severance payments shall be made accordance with company policy. That will give
you two week’s pay for each year you have completed with the company up to
twenty (20) years and three (3) weeks after that as of your termination date. In
your case this will amount to forty-three (43) weeks of severance pay.

 

Listed below are some highlights of your severance package:

 

  • You have the option to select between enhanced severance benefits and basic
severance benefits and have twenty (21) days from the date you receive the
General Release and Involuntary Termination Plan Acknowledgment and Beneficiary
Designation Form. If you do not return the signed forms within this time period
will result in a default election of basic severance benefits. You also have a
seven-day period after signing the two forms to revoke or rescind your decision.

 

  • Your severance pay will be paid monthly (each check will include a maximum
of four (4) weeks’ pay). Your will receive your first severance check the week
of January 26, 2004.

 

  • All benefits will cease with the exception of medical and life insurance.
Your medical coverage will remain in effect until the end of the severance
period. Also, Sunoco Logistics will continue to provide non-contributory life
insurance coverage equal to one times base pay during the severance pay period.
Any supplement coverage elected will be discontinued.

 

  • COBRA continuation eligibility will begin as of your termination date and
will run concurrently with the period of severance payments. After COBRA
benefits expire, no further medical benefits will be available.

 



--------------------------------------------------------------------------------

  • As of today you currently have 312 remaining vacation hours. Therefore, any
vacation hours remaining prior to your termination date will be paid as a lump
sum and payable January 9, 2004. Lump sum vacation hours are subject to 25%
Federal taxes, plus other applicable taxes.

 

  • A lump sum severance bonus will also be paid to you. The amount is the
average of the last three (3) consecutive years divided by 52, multiplied by
weeks of severance to be paid. Recorded bonuses of $32,515 paid in 2000, $43,436
paid in 2001, and $62,680 paid in 2002. The calculation is as follows:

 

Three (3) Year
Bonus Amounts


--------------------------------------------------------------------------------

     $  32,515      $  43,436      $  62,680     

--------------------------------------------------------------------------------

     $138,631   

                    Average = $46,210.33

      

 

Severance bonus payout equals $(46,210.33/52)*43 = $38,212.39 less applicable
taxes payable January 9, 2004.

 

  • Since you participate in the Sunoco Logistics Annual Incentive Plan you will
receive a pro-rated bonus based upon the months as an active employee during the
performance year. Bonuses are paid in March following the performance year. The
actual amount is based upon salary, grade, company performance and month of
termination.

 

  • You also will receive a special severance bonus payment in lieu of any
vested long-term incentive plan awards. Any award of restricted units granted to
you under the Sunoco Partners LLC Long-term Incentive Plan (“LTIP”) will be
cancelled, and you will receive in lieu thereof, a special severance bonus equal
to two thousand six hundred forty-four (2,644) times the average closing price
for Partnership common units as published in the consolidated trading tables of
the Wall Street Journal for the period from October 23, 2003 through December 4,
2003. In addition, you will receive $7,634.55, which represents an amount equal
to the aggregate value of cash distributions paid by the Partnership on two
thousand six hundred forty-four (2,644) of its common units during the period
from July 23, 2002 through December 5, 2003. These payments will be payable
December 26, 2003.

 

Finally, Eva Ziavras will review with you in detail the Involuntary Termination
Package on Friday, November 14th at 8:30 a.m.

 

Jeff, I wish you the best of luck in your future endeavors.

 

Sincerely,

LOGO [g67371g67371.jpg]

Margaret E. Sofio

Director, Human Resources

Sunoco Logistics Partners L.P.

 